Citation Nr: 0300950	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1956 to March 
1957.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  At a hearing in April 2001, 
the veteran testified before a hearing officer at the RO.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence 
necessary to substantiate his claims, and there is of 
record relevant evidence that allows an equitable 
disposition of this appeal.  

2.  The veteran's bilateral hearing loss and bilateral 
tinnitus were caused by acoustic trauma in service.  

CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).  

2.  The veteran's bilateral tinnitus was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss and 
tinnitus resulted from noise exposure, specifically rifle 
and artillery fire, while he was in service.  

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of the 
issue.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulations apply to 
the veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Board further finds that 
development of the issues on appeal has proceeded in 
accordance with the law and regulations.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In February 2000, the RO notified the veteran that he 
should provide medical evidence of continuity of treatment 
since service for his claimed disabilities.  The RO 
provided the veteran a statement of the case in April 2001 
in which it informed him of the regulatory requirements 
for establishing service connection for hearing loss, and 
the rationale for determining that the evidence he had 
then submitted did not show that those requirements were 
met.  At the same time, the RO notified the veteran that 
it had not been able to obtain his service medical 
records.  In a letter dated in April 2002, the RO notified 
him that it needed specific dates when he was seen by 
medics in service for ear and hearing complaints and 
stated that its earlier request to the service department 
for sick call reports had been unsuccessful.  In its 
supplemental statement of the case, the RO notified the 
veteran that its further efforts to verify that he had 
sought medical attention for noise trauma in service had 
been unsuccessful and therefore denied his claim.  

Based on the above, the Board concludes that the veteran 
was sufficiently informed of what was required of him.  

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159.  

The veteran's service medical records are not available, 
and the National Personnel Records Center (NPRC) has 
reported those records may have been destroyed in a fire 
at NPRC in 1973.  At his hearing in April 2001, the 
veteran testified that although he had sought private 
treatment for ear problems in the late 1950s after he 
returned from service, those records were not available 
because Dr. Easton, from whom he had received treatment, 
had died.  In conjunction with his claim, the veteran 
provided a copy of his DD 214, records from a hearing aid 
company and an examination report and opinion from a 
private physician.  In August 2000, the veteran was 
provided a VA audiology examination and an examination for 
diseases of the ears.  

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  As noted earlier, the veteran 
presented testimony before a hearing officer at the RO in 
April 2001.  

Based on the above, the Board concludes that to the extent 
possible relevant data has been obtained for determining 
the merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid 
him in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.  Notwithstanding 
the lack of a diagnosis of a disability during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such 
are shown to be manifested to a compensable degree within 
one year after separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection - hearing loss

The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  For VA compensation and pension 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (db) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

Standard of review

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

At the outset of its discussion, the Board notes none of 
the veteran's service medical records are on file and were 
apparently destroyed in a fire at NPRC in St. Louis, 
Missouri, in 1973.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure in service.  In 
April 2001, he provided hearing testimony detailing the 
acoustic trauma he experienced in service.  He testified 
that while he was on bivouac during basic training at Ft. 
Chaffee, Arkansas, another soldier, who was very close to 
him, fired an M-1 rifle.  The veteran testified that the 
other soldier was on his left side and that he instantly 
felt pain and ringing in his left ear and it "felt dead" 
at that time.  He testified that the pain subsided and his 
hearing came back to some extent, but the ringing had 
continued since then.  He testified that since that time 
his hearing never came back fully in the left ear.  

At the hearing, the veteran also testified that he was 
assigned to the 96th AAA Battalion, 120mm gun, Headquarters 
Battery in Alaska.  He testified that his primary 
appointment was supply clerk but that he had to witness 
the firing of the 120mm guns from time to time within very 
close range and he also walked guard duty directly by the 
firing of the guns.  He testified that he arrived in 
Alaska in late October 1956 and his assignment lasted 
about five months.  He testified that while he was there, 
he was exposed to the artillery fire two to three times a 
month.  He testified that it was during this time that he 
began to also have problems with ringing and hearing loss 
in his right ear.  He testified that he went to sick call 
because of his ear problems.  He said one doctor who 
looked in his ears said it looked like the moorings were 
loosened.  The veteran testified that he was not assigned 
a profile in service.  In addition, he testified that at 
no time after service was he exposed to hazardous noises 
on any job.  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

In this case, there is evidence of current bilateral 
hearing loss and tinnitus, which satisfies element (1) of 
Hickson.  In this regard, review of the record shows that 
at the VA audiology examination in August 2000, pure tone 
thresholds in decibels (db) in the right ear were 20, 20, 
20, 55 and 55 db at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Pure tone thresholds in the left ear were 
25, 25, 40, 50 and 60 db at the same respective 
frequencies.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.  At the August 2000 examination, 
the diagnosis included bilateral tinnitus and mild to 
severe, bilateral sensorineural hearing loss.  

With respect to Hickson element (2), the Board finds that 
the veteran's sworn testimony and his DD Form 214, which 
confirms that the veteran was assigned, as claimed, to 
headquarters battery of the 96th Anti-Aircraft Artillery 
Battalion, serve to establish his exposure to acoustic 
trauma in service.  The Board accepts the veteran's 
testimony as credible evidence of his acoustic trauma in 
service, and views this evidence in light of the absence 
of service medical records which, through no fault of the 
veteran, are not available.  The Board notes that the RO 
requested that NPRC search morning reports of the 96th AAA 
Battalion, Headquarters Battalion, Alaska, from June 1, 
1956, to July 1, 1956, for remarks regarding treatment of 
the veteran for hearing loss and tinnitus.  The Board 
views the NPRC response of having found no remarks 
concerning the claimed incident in the searched morning 
reports to be of no probative value.  This is because the 
veteran's statements and testimony as well as his DD 214, 
which were before the RO at the time of the request to 
NPRC, indicate that the he was in basic training during 
June and July 1956, and was not assigned to Headquarters 
Battery 96th AAA Battalion until October 1956.  Further, 
the veteran has asserted that he does not recall seeking 
medical treatment in basic training but that it was during 
the approximately 5 months he was assigned to the 96th AAA 
Battalion that he went to sick call because of the ringing 
in his ears and hearing problems.  

The Board finds that the veteran's statements and 
testimony are consistent and credible as to his exposure 
to his acoustic trauma in service.  As a lay person, the 
veteran is competent to testify about his exposure to 
rifle fire and artillery fire in service, and he is also 
competent to testify that the ringing in his ears and his 
perceived diminished hearing started coincident with that 
noise exposure and have continued since then.  See Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).  

With respect to Hickson element (3), nexus, Larry D. 
McIntire, of the McIntire Ear, Nose and Throat Center, in 
a letter dated in January 2000 reported that he had 
evaluated the veteran earlier that month with regard to 
his hearing and tinnitus.  He noted that tinnitus had been 
present, along with some hearing loss, since exposure to 
gunfire in service.  His impression after examination was 
bilateral sensory neural hearing loss with tinnitus and 
acoustic trauma.  The report of the August 2000 audiology 
examination is more clear.  There the audiologist noted 
the veteran's history of exposure to gunfire in service 
and his complaint of hearing loss and tinnitus since 
service, as well as the veteran's denial of post-military 
noise exposure.  The examiner diagnosed the veteran as 
having bilateral sensorineural hearing loss and bilateral 
tinnitus and specifically noted that the veteran's hearing 
loss was worse than would be predicted from aging.  The 
audiologist reasoned that given the intensity of the 
gunfire, it was as likely as not that the veteran's 
hearing loss and tinnitus resulted from acoustic trauma 
during his military service.  Since there is no medical 
opinion to the contrary, Hickson element (3) is satisfied.

Although there is a lack of medical evidence documenting 
continuity of symptomatology for decades after service, 
this appears to be due to the fact that the veteran's 
doctor from the years following service is now deceased.  
The Board finds the veteran's hearing testimony, which is 
consistent with the only available service record, is 
persuasive as to his exposure to acoustic trauma in 
service.  The only medical opinion evidence concerning the 
etiology of the veteran's bilateral hearing loss and 
tinnitus is in the veteran's favor as to a nexus between 
the in-service acoustic trauma and the veteran's current 
bilateral hearing loss and tinnitus.  Under the 
circumstances, the criteria for the award of entitlement 
to service connection for bilateral hearing loss and 
tinnitus have been met.  The appeal is allowed.  


ORDER

Entitlement to service connection for bilateral hearing 
loss is granted.  

Entitlement to service connection for bilateral tinnitus 
is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

